United States Court of Appeals,

                            Eleventh Circuit.

                              No. 94-9278.

  BITUMINOUS CASUALTY CORPORATION, Plaintiff-Counter-Defendant,
Appellant,

                                   v.

 ADVANCED ADHESIVE TECHNOLOGY, INC., Defendant-Counter-Claimant,
Appellee,

                Georgia Pad, Inc., Defendant-Appellee.

                             Jan. 23, 1996.

Appeal from the United States District Court for the Northern
District of Georgia. (No. 4:94-CV-010-HLM), Harold L. Murphy,
Judge.

Before HATCHETT, DUBINA and BLACK, Circuit Judges.

     HATCHETT, Circuit Judge:

     Following Georgia law in this diversity case, we hold that a

pollution exclusion provision in a commercial liability insurance

policy is ambiguous and must be construed against the insurer.         We

affirm the district court.

                               BACKGROUND

     Appellee    Advanced    Adhesive   Technology,    Inc.   (Advanced)

manufactures and sells adhesive products.          Appellant Bituminous

Casualty   Corporation      (Bituminous)    sold   Advanced   a   general

commercial liability insurance policy (GCL policy) effective from

January 1, 1993, to January 1, 1994.         Bituminous also issued an

umbrella insurance policy to Advanced effective from July 9, 1993,

to April 1, 1994.

     The GCL policy contains, through an endorsement, a "POLLUTION

EXCLUSION" that precludes coverage for:
(1) Bodily injury or property damage arising out of the actual,
     alleged or threatened discharge, dispersal, release or escape
     of pollutants.

(2) Any loss, cost or expense arising out of any governmental
     direction or request that the named insured test for, monitor,
     clean up, remove, contain, treat, detoxify or neutralize
     pollutants.

       Subparagraph (1) above does not apply to bodily injury or
       property damage caused by heat, smoke or fumes from a hostile
       fire. As used in this exclusion, a hostile fire means one
       which becomes uncontrollable, or breaks out from where it was
       intended to be.

       Pollutants means any solid, liquid, gaseous or thermal
       irritant or contaminant, including smoke, vapor, soot, fumes,
       acids, alkalis, chemicals and waste. Waste includes materials
       to be recycled, reconditioned or reclaimed.

The GCL policy interprets "bodily injury" to include death.                      The

umbrella policy contains a similar pollution exclusion and defines

"bodily injury" in the same manner.

       On May 12, 1993, E. Lee Bazini died while allegedly installing

carpet on his boat using an Advanced product, AAT-1108 Headliner

and Boat Adhesive (AAT-1108).                On August 30, 1993, Bazini's estate

(the estate) made a claim against Advanced alleging that Bazini

died from inhaling the dichloromethane fumes of AAT-1108 and that

the    labels        on    the    AAT-1108    container   possessed    insufficient
                                                                   1
warnings as to the proper use of the product.                             Thereafter,

Advanced sought coverage from Bituminous in the form of a legal

defense and indemnification.                  In January 1994, Bituminous filed

this       lawsuit    in    the    Northern    District   of   Georgia,    seeking   a

declaration that the GCL policy "does not afford coverage for the

Bazini claims by operation of the ... [pollution] exclusion."

       1
      Bituminous's reply brief states that the estate filed a
lawsuit against Advanced in January 1995. The record in this
case does not contain a copy of the estate's complaint.
Advanced asserted a counterclaim contending that Bituminous "will

deny coverage under the Umbrella Policy for the Bazini claim for

the exact reason that [Bituminous] has denied coverage under the

[GCL] policy."     Both parties filed motions for summary judgment.

      In an order dated October 24, 1994, the district court first

concluded that AAT-1108's vapors constituted "pollutants."                  The

court went on to hold, however, that

      (1) Plaintiff's failure to include the word "emission" within
      the pollution exclusion, (2) the tenuousness of the use of
      "discharge, dispersal, release or escape" to describe the
      chemical process at issue, and (3) the factual distinctions
      which separate this case from all others ... lead the court to
      conclude that the pollution exclusion, as applied in this
      instance, is ambiguous.     The clause must, therefore, be
      construed against Plaintiff.

Accordingly,    the   court   granted   Advanced's     motion    for   summary

judgment, denied Bituminous's motion for summary judgment, and

dismissed the case.      This appeal followed.2

                                 CONTENTIONS

      Bituminous      contends   that    the     pollution      exclusion   is

unambiguous and clearly applies to permit the insurance company to

deny coverage to Advanced on the estate's claim.             Thus, Bituminous

asserts that the district court erred in granting Advanced's motion

for   summary   judgment   and    in   denying   its   motion    for   summary

judgment.

      Advanced responds that the district court (1) properly found

that ambiguity exists as to whether the pollution exclusion applies

to prevent coverage on the estate's claim, and (2) correctly



      2
      Georgia Pad, Inc. was dismissed from this action by
stipulation of the parties and is not involved in this appeal.
construed that ambiguity against Bituminous.3
                                  DISCUSSION

         The   district   court   did   not    use   extrinsic    evidence   in

interpreting the insurance policies at issue; therefore, we review

the district court using the de novo standard.           See United Benefit

Life Ins. Co. v. United States Life Ins. Co., 36 F.3d 1063, 1065

(11th Cir.1994).

          In diversity cases, the choice-of-law rules of the forum
     state determine which state's substantive law applies.
     Federal jurisdiction in this case is based on diversity, and
     Georgia was the forum state.     Under Georgia choice-of-law
     rules, interpretation of insurance contracts is governed by
     the law of the place of making.      Insurance contracts are
     considered made at the place where the contract is delivered.

American Family Life Assur. Co. v. United States Fire Co., 885 F.2d

826, 830 (11th Cir.1989) (citations omitted).                The insurance

contracts in this case were delivered in Georgia;                thus, Georgia

substantive law controls.

         In Georgia, ordinary rules of contract construction govern

the interpretation of insurance policies.            United States Fidelity

     3
      The parties also press arguments regarding the district
court's treatment of coverage under the umbrella policy.
Bituminous contends that the court erred in finding coverage
under the policy. Advanced argues that the court failed to
address the question of umbrella policy coverage, and thus the
issue is not properly before this court. Both contentions are
misguided. The district court's order held that the pollution
exclusion does not relieve Bituminous from providing insurance
coverage to Advanced in the form of a legal defense and
indemnification. Restated, the court found that, notwithstanding
the pollution exclusion, Bituminous must indemnify Advanced and
provide the company with a legal defense. The issue the parties
now raise—whether the umbrella policy applies at all to the
estate's claim—only affects the amount Bituminous will have to
indemnify Advanced when the estate receives a judgment or
settlement on its claim. The record does not reveal that the
estate has secured a judgment or settlement, however. Thus, the
question of the applicability of the umbrella policy was not
properly before the district court.
& Guar. Co. v. Park 'N Go of Ga., Inc.,         66 F.3d 273, 276 (11th

Cir.1995) (certification to Georgia Supreme Court).         "The rules of

contract    interpretation   are   statutory,   and   construction   of   a

contract is a question of law for the court."         Park 'N Go, 66 F.3d

at 276;      see also O.C.G.A. §§ 13-2-1 through 13-2-4 (1982).

Moreover,

     [u]nder Georgia rules of contract interpretation, words in a
     contract generally bear their usual and common meaning. OCGA
     § 13-3-2(2). However, "if the construction is doubtful, that
     which goes most strongly against the party executing the
     instrument or undertaking the obligation is generally to be
     preferred."   OCGA § 13-2-2(5).     Georgia courts have long
     acknowledged that insurance policies are prepared and proposed
     by insurers. Thus, if an insurance contract is capable of
     being construed two ways, it will be construed against the
     insurance company and in favor of the insured.

Claussen v. Aetna Casualty & Sur. Co., 259 Ga. 333, 380 S.E.2d 686,

687-88 (1989).    We apply these principles in assessing whether the

terms "discharge," "dispersal," "release," or "escape" precisely

describe the process that produced the vapors that allegedly killed

Bazini.

     In support of its motion for summary judgment, Advanced

submitted an affidavit from its president, Benny Wood.           In that

affidavit, Wood attested that "[a]ll adhesive products, including

AAT-1108, by their nature, emit vapors in the process of adhesion."

The district court relied on this unrefuted evidence to determine

that "the chemical reaction which create[d] these vapors is most

accurately described by the term "emission.' "         We agree with the

district court's finding that the production of vapors from AAT-

1108 constituted an "emission."

     A "discharge" is defined as, inter alia, "3:             the act of

discharging:     removal of a load:   UNLOADING ... 5:     a firing off:
expulsion of a charge:       EXPLOSION ... 6a:         a flowing or issuing out

...    EMISSION,     VENT   ...     b:    something that is            emitted    or

evacuated...."       Webster's Third New International Dictionary 644

(1976) (emphasis added);             see also Funk and Wagnalls Standard

College    Dictionary       378-79       (1974).      Therefore,   one      of   the

definitions of "discharge" accurately describes the process in

controversy;       other common meanings of the word, however, do not.

In    Claussen,    the    Georgia    Supreme       Court   addressed    a   similar

situation when interpreting a pollution exclusion clause.                        The

clause at issue there provided that the pollution exclusion did not

apply when "such discharge, dispersal, release or escape is sudden

and accidental."         Claussen, 380 S.E.2d at 687.           In deciding the

meaning of "sudden," the court reasoned:

            What is the meaning of the word "sudden" as it is used in
       the insurance policy?       Claussen argues that it means
       "unexpected"; Aetna asserts that the only possible meaning is
       "abrupt." ...

            The primary dictionary definition of the word is
       "happening without previous notice or with very brief notice;
       coming or occurring unexpectedly; not foreseen or prepared
       for." Webster's Third New International Dictionary, at 2284
       (1986). See also, Funk and Wagnalls Standard Dictionary, at
       808 (1980);    Black's Law Dictionary, at 1284 (1979).     The
       definition of the word "sudden" as "abrupt" is also recognized
       in several dictionaries and is common in the vernacular.
       Perhaps, the secondary meaning is so common in the vernacular
       that it is, indeed, difficult to think of "sudden" without a
       temporal connotation:    a sudden flash, a sudden burst of
       speed, a sudden bang. But, on reflection one realizes that,
       even in its popular usage, "sudden" does not usually describe
       the duration of an event, but rather its unexpectedness: a
       sudden storm, a sudden turn in the road, sudden death. Even
       when used to describe the onset of an event, the word has an
       elastic temporal connotation that varies with expectations:
       Suddenly, it's spring. See also, Oxford English Dictionary,
       at 96 (1933) (giving usage examples dating back to 1340, e.g.,
       "She heard a sudden step behind her"; and, "A sudden little
       river crossed my path As unexpected as a serpent comes.")
       Thus, it appears that "sudden" has more than one reasonable
       meaning. And, under the pertinent rule of construction the
     meaning favoring      the      insured   must     be   applied,   that   is,
     "unexpected."

Claussen, 380 S.E.2d at 688 (footnote omitted) (final emphasis

added).     Because "discharge" also has more than one reasonable

meaning, we must apply the meaning favoring Advanced. As a result,

we find that "discharge" does not unambiguously describe the

"emission" at issue.

     Moreover,    none   of   the    remaining    terms     of   the   pollution

exclusion    clause   precisely      describe    the    chemical    process   in

controversy.     "Dispersal" is defined as "the act or result of

dispersing ... dispersion, distribution." "Release" means "the act

of liberating or freeing ... discharge from restraint."                "Escape"

is defined as the "evasion of or deliverance from what confines,

limits, or holds."       Webster's Third New International Dictionary

653, 1917, 774 (1976).     Under Georgia law, "[a]ny exclusion sought

to be invoked by the insurer is to be liberally construed against

the insurer unless it is clear and unequivocal."                 Park 'N Go, 66

F.3d at 278;     see also Alley v. Great Am. Ins. Co.,              160 Ga.App.

597, 287 S.E.2d 613, 616 (1981) (" "[E]xclusions to insuring

agreements require a narrow construction on the theory that the

insurer, having affirmatively expressed coverage through broad

promises, assumes a duty to define any limitations on that coverage

in clear and explicit terms.' ") (quoting Krug v. Millers' Mut.

Ins. Ass'n of Ill., 209 Kan. 111, 495 P.2d 949, 954 (1972)).

Consequently, we hold that the pollution exclusion in the GCL and

umbrella policies does not apply to permit Bituminous to deny
coverage to Advanced on the estate's claim.4

     We believe this holding most accurately reflects the intention

of the parties to the insurance contract.         See O.C.G.A. § 13-2-3

(1982) ("The cardinal rule of construction is to ascertain the

intention of the parties.").          The pollution exclusion clearly

contemplates shielding Bituminous from liabilities associated with

environmental contamination.    Bituminous's contrary position—that

the clause excludes coverage for a consumer's claim for damages

arising out of the intended use of the insured's product—is a

strained one.      See Perkins Hardwood Lumber Co. v. Bituminous

Casualty Corp., 190 Ga.App. 231, 378 S.E.2d 407, 409 (1989) (an

insurance    contract's   "language    should    receive   a   reasonable

construction and not be extended beyond what is fairly within its

plain terms");     Gulf Ins. Co. v. Mathis, 183 Ga.App. 323, 358

S.E.2d 850, 851 (1987) ("In construing an insurance contract the

test is not what the insurer intended its words to mean, but rather

what a reasonable person in the insured's position would understand

them to mean.").

         Finally, we note that the parties submitted the drafting

history of pollution exclusion clauses to support their positions

in this case.      "Extrinsic evidence to explain ambiguity in a

contract becomes admissible only when a contract remains ambiguous

after the pertinent rules of statutory construction have been

applied."    Claussen, 380 S.E.2d at 687.       After applying the rules

of statutory construction, as did the district court, we have


     4
      We express no opinion as to whether the vapors at issue
constitute "pollutants" under the exclusion.
resolved the ambiguity and hold that the pollution exclusion does

not apply to exclude coverage to Advanced.    Thus, the proposed

extrinsic evidence is inadmissible.

                           CONCLUSION

     For the foregoing reasons, we affirm the judgment of the

district court.

     AFFIRMED.